DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5-10,26  is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Staton et al (US 2018/0220500).
Staton discloses for claim 1: 1. A microwave cooking appliance 10, comprising: an enclosure including a cooking cavity 16 configured to receive food(¶16); a microwave power generator 22 configured to generate microwave energy for heating the food received in the cooking cavity(¶16); a temperature sensor (126, ¶38)configured to sense temperature within the cooking cavity(¶38); and a controller (abstract)coupled to the microwave power generator and the temperature sensor and configured to perform a cycle to heat the food received in the cooking cavity(¶75, duty cycle), wherein the controller is configured to: perform a first stage of the cycle by controlling the microwave power generator to heat the food(¶75); determine a temperature profile of the food using the temperature sensor after the first stage of the cycle is complete (¶86,88)and while the microwave power generator is deenergized (¶¶25,31,39 ,41,83-82, 90 power off, temperature of consumable, threshold); if the temperature profile (¶75) meets a completion criterion for the cycle(¶¶31,39 ,41,83-82, 90 power off, threshold, temperature of consumable,51 defrost stage, before performing a cooking stage), terminate the cycle(¶¶31,39 ,41,83-82, 90 power off, threshold, temperature of consumable); and if the temperature profile fails to meet the completion criterion for the cycle, perform a second stage of the cycle (¶¶31,39 ,41,83-82, 90 power off, threshold, temperature of consumable, cool stir, warm stop, 75  increase power, duty cycle)by determining a duration (¶86 duration, temperature of consumable, programing instructions, )for the second stage and an output level for the microwave power generator during the second stage (¶¶31,32 reduce power,time,rotation,39 ,41,83-82, 90 power off, threshold, temperature of consumable, cool stir, warm stop, 75  increase power, duty cycle)and controlling the microwave power generator to heat the food at the determined output level and for the determined duration(¶¶31,39 ,41,83-82, 90 power off, threshold, temperature of consumable, cool stir, warm stop, 75  increase power, duty cycle).

2. The microwave cooking appliance of claim 1, wherein the cycle is a defrost cycle.(¶2)

3. The microwave cooking appliance of claim 2, wherein the cycle is an auto- defrost cycle(¶¶2defrost smart microwave oven, 84 controller adaptively modify, automatically alternatively turn to low temperature, communicate stage of cooking cycle,51 before cooking stage), and wherein the controller is configured to initiate the auto-defrost cycle in response to selection of an auto-defrost control(¶¶2defrost smart microwave oven, 84 controller adaptively modify, automatically alternatively user direct turn to low temperature, communicate stage of cooking cycle,51).


5. The microwave cooking appliance of claim 1, wherein the microwave power generator is a variable power microwave power generator(¶51 variable frequencies other than standard 2.45 GHz mode is interpreted as variable power generator), and wherein the controller is configured to control the microwave power generator to heat the food at the determined output level by varying an output power of the microwave power generator.(¶75 vary power  level)

6. The microwave cooking appliance of claim 1, wherein the microwave power generator is a fixed power microwave power generator(¶¶17 industry simply microwave,18 2,45 Gz interpreted as fixed power), and wherein the controller is configured to control the microwave power generator to heat the food at the determined output level by cycling the microwave power generator.(¶75 )

7. The microwave cooking appliance of claim 1, wherein the temperature sensor comprises a non-contact infrared thermal sensor(126, ¶ 36contact/non-contact sensors,¶38 “(e.g., thermal imaging cameras). For example, in an embodiment, one or more of the sensors 126 may comprise a non-contact infrared sensing array configured to measure temperature profiles of the consumable being microwaved”).

8. The microwave cooking appliance of claim 1, wherein the temperature sensor comprises a thermal camera configured to generate a thermal image having an array of temperature readings over a field of view thereof(¶37 “camera may capture an image of various portions of the consumable being microwaved (including, for instance, the underside thereof)”, 38 “temperature sensors (e.g., thermal imaging cameras). … non-contact infrared sensing array configured to measure temperature profiles of the consumable being microwaved.”).

9. The microwave cooking appliance of claim 1, wherein the controller is further configured to determine an initial temperature profile of the food using the temperature sensor and prior to initiating the first stage(¶86 “(e.g., the controller using appropriate programming instructions) may then store the names of these consumables, along with the dates and times at which they were microwaved, in a profile of the user. The profile may also include additional information (e.g., the duration for which a particular consumable was microwaved, the temperature of the microwaved consumable, etc.). The user's profile may be stored on the cloud and may be accessible to the user (e.g., the user may be able to access the profile over the web)”, ¶75,74 “based on the readings from the sensors 126 (e.g., the temperature sensors), the browning tray controller may further allow for one consumable (e.g., consumable 230) to directly receive more microwaves 30 than another consumable,” abstract- controller in communication with memory)

10. The microwave cooking appliance of claim 9, wherein the initial temperature profile incudes a thermal image including an array of temperature readings over a field of view thereof,(¶¶37 “camera may capture an image of various portions of the consumable being microwaved (including, for instance, the underside thereof) …user may alter the operation of the microwave 100 (e.g., decrease a power level”, 38 “thermal imaging cameras…, one or more of the sensors 126 may comprise a non-contact infrared sensing array configured to measure temperature profiles of the consumable being microwaved.”)  and wherein the controller is configured to determine a size of the food by applying a threshold to the array of temperature readings(¶84 “Once the user has been alerted that the rolls have doubled in size, the microwave may automatically turn off. In another example, the networking device may communicate certain information regarding a consumable (e.g., thermal profile) so that the user may keep track of how the consumable is cooking.”). Citations teach temperature measurements as initial profile and image array over field of view.
26. A method of performing a cycle to heat food disposed in a cooking cavity of a microwave cooking appliance, the method comprising: performing a first stage of the cycle by controlling a microwave power generator to generate microwave energy to heat the food; determining a temperature profile of the food using a temperature sensor configured to sense temperature within the cooking cavity after the first stage of the cycle is complete and while the microwave power generator is deenergized; if the temperature profile meets a completion criterion for the cycle, terminating the cycle; and if the temperature profile fails to meet the completion criterion for the cycle, performing a second stage of the cycle by determining a duration for the second stage and an output level for the microwave power generator during the second stage and controlling the microwave power generator to heat the food at the determined output level and for the determined duration. See the rejection of claim 1.
Claim(s) 4,11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staton et al (US 2018/0220500) in view of Corona et al (US2014/0203012) and Lee et al (CN 107105130).

Staton discloses except where emphasized for claim 11: 11. The microwave cooking appliance of claim 9, wherein the initial temperature profile incudes a first thermal image including a first array of temperature readings over a field of view thereof (¶84 “user may place a consumable (here, for purposes of discussion, yeast rolls) … may alert the user when the rolls are defrosted… have  , the microwave may”; thermal imaging camera ¶37 capture first image of various portions of consumable-yeast rolls- and array over field of doubled sized rolls, claim 13) and wherein the controller is configured to determine a size of the food by: determining a knee point from the first array of temperature readings; determining a first set of food temperature readings from among the first array of temperature readings based upon the determined knee point; expanding the first set of food temperature readings to include one or more adjacent temperature readings from the first array of temperature readings; determining a temperature threshold from the expanded first set of food temperature readings; capturing a second thermal image including a second array of temperature readings; and determining a second set of food temperature readings from among the second array of temperature readings based upon the determined temperature threshold. Staton teaches first and second array of temperature as cited in the rejection of claim 1.
The claim differs in the emphasized recitation drawn to an inflection point correction from readings of first and second temperature arrays based upon determined temperature threshold.
Corona teaches in (¶¶107,108,114,115 and abstract) mapping pixels 572 to form an array 574 and digitally form virtual image 542 like in fig 7-10 which can be measured at regular intervals to determine various parameters corresponding to a load 514. These parameters can include, but are not limited to, volume, texture, shape, surface temperature, color, and other similar surface-related conditions. Changes in characteristics of the load are delivered to a controller such as changes in color, compared with stored doneness information corelating for example certain or threshold temperature ¶¶35, 36 for a load. The controller is configured to terminate a heating pattern.
Consequently Corona teaches determining first and second array of adjacent temperature readings and capturing images therefor and comparison to determine a certain or threshold temperature used for determining the second temperature array for a corresponding object of a load.
Lee teaches “knee point” to be inflection point and in fig 2,3,4,15 and associated description and PTO translation of disclosure teaches a temperature/humidity sensor 240J, an infrared (IR) sensor, food image size, program module 310, camera module 291, camera 376, and teaches image sensor 1510 and image processing unit 1520 capable of executing image pre-processing operation like mapping and image processing operations. 
Environmental information for humidity and temperature are measured, determined and relayed using pixel presentation and representation. 
Camera module 510 can view 4 of camera module 420. camera module 510 can include can convert the optical signal into an electric signal and the electric signal as image data output. An image sensor can be one unit pixel of an image sensor having a plurality of sub pixels. An image sensor can output a signal for extracting distance or as well temperature information and image data. Image data output from the image sensor and means for extracting distance or as well temperature information signal can be mapped to each other. Temperature like depth information color data developed from for example an IR sensor array can be calculated and determined. 
First, image pre-processing operation can be performed and processing, “inflection point correction (knee correction)” and so on. An additional image post-processing operations is capable of performing conversion operation for the image correction.
The advantage is control of a heating pattern in a cavity of a microwave. 
Consequently the determining, expanding and capturing steps are taught.
The references are in the same or similar field and reasonable pertinent to the problem of the claimed invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing of the claimed invention to modify Staton by determining a knee point from the first array of temperature readings; determining a first set of food temperature readings from among the first array of temperature readings based upon the determined knee point; expanding the first set of food temperature readings to include one or more adjacent temperature readings from the first array of temperature readings; determining a temperature threshold from the expanded first set of food temperature readings; capturing a second thermal image including a second array of temperature readings; and determining a second set of food temperature readings from among the second array of temperature readings based upon the determined temperature threshold as taught by Corona and Lee for control of a heating pattern in a cavity of a microwave.

12. The microwave cooking appliance of claim 9, wherein the controller is configured to determine a duration for the first stage and an output level for the microwave power generator during the first stage based at least in part on the initial temperature profile. Time period is duration (advantages) and output level output power(advantage) ¶¶17,44,86.

13. The microwave cooking appliance of claim 12, further comprising a rotatable turntable 18 ¶16, and wherein at least one of the duration of the first stage and the duration of the second stage is based upon a number of turntable rotations¶90 rotate as a function of temperature¶¶32,90.

14. The microwave cooking appliance of claim 1, wherein the controller is configured to determine the temperature profile of the food ¶84 using the temperature sensor by sensing a temperature at a plurality of sensing intervals while the microwave power generator is deenergized ¶¶38,75.

15. The microwave cooking appliance of claim 1, wherein the controller is configured to sense the temperature at the plurality of sensing intervals until a temperature of the food stabilizes¶75.

16. The microwave cooking appliance of claim 15, wherein the controller is configured to determine when the temperature of the food stabilizes by determining when a rate of change of the temperature meets a threshold¶75. See the rejection of claims 1,11 and Corona and Lee which determine time measurements of temperature for comparison with stored temperature for food such as milk.

17. The microwave cooking appliance of claim 1, wherein the controller is configured to sense the temperature at the plurality of sensing intervals until a temperature of the food is even across a surface of the food ¶21,90.

18. The microwave cooking appliance of claim 17, wherein the controller is configured to determine when the temperature of the food is even across the surface of the food by determining when a standard deviation of a plurality of temperature measurements across the surface of the food meets a threshold(Corona ¶35,123 algorithm, standard deviation is a conventional statistical method).

19. The microwave cooking appliance of claim 1, wherein the controller is configured to determine that the temperature profile meets the completion criterion for the cycle when a temperature of the food reaches a threshold temperature(Corona ¶35 desired finishing temperature).
4. The microwave cooking appliance of claim 3, wherein the controller is further configured to receive user input of a food weight, and in response to the user input, control at least one of a power level and a duration of the first stage of the cycle based in part on the user input(Corona abstract image capturing device, determine load mass and heating pattern therefrom).
Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staton et al (US 2018/0220500) in view of Ben Shmuel et al (US 8839527).
20. The microwave cooking appliance of claim 1, wherein the controller is further configured to estimate a remaining duration of the cycle based at least in part on the temperature profile and report the remaining duration to a user(Corona ¶¶26-28).
The claim differs in the recited estimate.
Ben Shmuel teaches that in ¶34.
The advantage is enable, for example, and estimation of the amount of energy and time needed for drying and on the rate of drying per energy application.
The references are in the same or similar field and reasonable pertinent to the problem of the claimed invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing of the claimed invention to modify Staton by estimating remaining duration as taught by Ben Shmuel for estimation of the amount of energy and time needed for drying and on the rate of drying per energy application.

21. The microwave cooking appliance of claim 20, wherein the controller is configured to estimate a remaining duration of the cycle by determining a water mass of the food based at least in part on the temperature profile and an initial temperature profile determined using the temperature sensor and prior to initiating the first stage (Ben Shmuel ¶¶40 volume weight of water,165 temperature and target temperature, temperature profile,167 uniformity levels,184 food temperature history,187 heated food in a microwave,188 initial or starting sweep,191 based on heating profiles and modified 1322, 1324).
Claim(s) 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staton et al (US 2018/0220500) in view of Corona et al (US2014/0203012) and Lee et al (CN 107105130) and Ben Shmuel et al (US 8839527)..
22. A microwave cooking appliance, comprising: an enclosure including a cooking cavity configured to receive food; a microwave power generator (implicit)configured to generate microwave energy for heating the food received in the cooking cavity; a temperature sensor configured to sense temperature within the cooking cavity; and a controller coupled to the microwave power generator and the temperature sensor and configured to perform a defrost cycle to defrost the food (¶¶2,51 defrost before cooking, 84)received in the cooking cavity, wherein the controller is configured to: determine a first temperature profile of the food using the temperature sensor; perform a first stage of the defrost cycle after determining the first temperature profile by controlling the microwave power generator to heat the food; determine a second temperature profile of the food using the temperature sensor after the first stage of the defrost cycle is complete; estimate a remaining duration of the defrost cycle based at least in part on the first and second temperature profiles(¶¶17,44,86,32,90); and report the remaining duration to a user(¶84 report/alert/communicate with user).
See the rejection of claim 1 for the recited determination and performance of a stage for defrosting and claim 20 for estimation of remaining duration of defrost cycle.
23. The microwave cooking appliance of claim 22, wherein the controller is configured to estimate the remaining duration of the defrost cycle based at least in part on the first and second temperature profiles by determining a water mass of the food based at least in part on the first and second temperature profiles. See the rejection of claim 22.

24. The microwave cooking appliance of claim 22, wherein the controller is configured to perform a second stage of the defrost cycle by determining a duration for the second stage and an output level for the microwave power generator during the second stage and controlling the microwave power generator to heat the food at the determined output level and for the determined duration(¶¶17,25 power off on boiling/spill,44,86,32 reduce power/time,37 decrease power,75,88 different power levels and times for profiles,90).

25. The microwave cooking appliance of claim 22, wherein the controller is configured to determine a duration for the first stage and an output level for the microwave power generator during the first stage based at least in part on the first temperature profile(¶¶17,25 power off on boiling/spill,44,86,32 reduce power/time,37 decrease power,75,88 different power levels and times for profiles,90).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP3209012 to Lee et al. similar to CN 107105130.See ¶¶ 29,32 determine heating pattern,37 adjust heating pattern, 43,controller 105,control power,fig 4.Seddik (US 11252792) abstract for selective heating.Bhogal et al (US 2019/0234617) for inflection point ¶¶117,142.Erle (WO2018077722) example 2 arithmetric mean, medium value,defrost,repeats,adjusts,camera,pixel formula pattern,microwave heating. Bilchinsky et al (us 9215756) for ¶¶ 27 adjust duty cycle, 38 auto termination,39 different peak power, duty cycle,rates etc.,41 maximum power,42 time adjusted heating,44 cycles,76 IR,optical,humidity,weight sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761